AO 245A (Rev. 12/03) Judgment of Acquittal



                                     UNITED STATES DISTRICT COURT
                                                 MIDDLE DISTRICT OF TENNESSEE

          UNITED STATES OF AMERICA
                                                                JUDGMENT OF ACQUITTAL
                              V.

                   BRYAN PUCKETT
                                                                CASE NUMBER: 3:14-00101-1




       In accordance with the Opinion, Judgment and Mandate of the Sixth Circuit Court of Appeals (Docket
Nos. 265, 267). IT IS HEREBY ORDERED that the Defendant is acquitted, discharged, and any bond
exonerated.




                          Signature of Judge

   ALETA A. TRUAGER, U.S. DISTRICT JUDGE
                       Name and Title of Judge

                          August 29, 2019
                                   Date
